        Case 4:20-cv-00058-BSM Document 61 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KENNETH RAY PITTS                                                             PLAINTIFF
ADC #085938

v.                          CASE NO. 4:20-CV-00058-BSM

PAUL SCOTT, et al.                                                         DEFENDANTS

                                         ORDER
      After de novo review of the record, including Kenneth Pitts’s objections, United States

Magistrate Judge Joe Volpe’s recommended disposition [Doc. No. 58] is adopted. Lerizza

Nunag’s motion for summary judgment [Doc. No. 50] is granted, Pitts’s motion to dismiss

Nunag’s motion for summary judgment [Doc. No. 56] is denied, and Pitts’s motion for

appointment of counsel [Doc. No. 60] is denied as moot. It is certified that an in forma

pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 28th day of July, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
